Case 1:20-cv-24559-KMW Document 10 Entered on FLSD Docket 02/02/2021 Page 1 of 1




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF FLORIDA
  - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - x
  AISHIA PETERSEN,                                                               :
                                                                                 :
                                                  Plaintiff,
                                                                                 :
                                                                                 :   Case No. 1:20-cv-24559-KMW
                                  - against -
                                                                                 :
                                                                                 :
  MICHAEL KORS RETAIL, INC.,
                                                                                 :
                                                  Defendant.                     :
                                                                                 :
  - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - X

                      JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

            Plaintiff AISHIA PETERSEN (“Plaintiff”), and MICHAEL KORS RETAIL, INC.,

  (“Defendant” or “Michael Kors”) (collectively the “Parties”), by and through their respective

  undersigned counsel, hereby stipulate that, based upon the settlement reached by the Parties in

  the above-captioned action, all claims be dismissed with prejudice, with each party to bear

  its own attorneys’ fees and costs.

  Dated: February 2, 2021.


   By: ____s/ Acacia Barros, Esq.                               By: Isl____________________
     Acacia Barros, Esq.                                            John Houston Pope, Esq.
     Florida Bar No. 106277                                         Florida Bar No. 968595
     E-mail: ab@barroslawfirm.com                                   EPSTEIN BECKER & GREEN, P.C.
     ACACIA BARROS, P.A.                                            1 Beach Dr. SE, Suite 303
     11120 N. Kendall Drive, Suite 201                              St. Petersburg, FL 33701
     Miami, Florida 33176                                           Tel: (888) 503-8320
     Telephone: (305) 639-8381                                      JHPope@ebglaw.com
     Facsimile: (786) 364-7327                                      -and-
     Attorney for Plaintiff                                         875 Third Avenue
                                                                    New York, NY 10022
                                                                    Tel: (212) 351-4500
                                                                    Fax: (212) 878-8600

                                                                Attorney for Defendant
